Filed 1/10/22 P. v. Tafich CA4/1
Opinion following transfer from Supreme Court


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078265

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. FWV1102700)

 YUSSEF YIRISH TAFICH,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernardino
County, Shahla Sabet, Judge. (Retired Judge of San Bernardino Sup. Ct.
assigned by the Chief Justice pursuant to art. VI, § 6 of the Cal. Const.)
Reversed and remanded with directions.
         Marilee Marshall, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
Raglan, Eric A. Swanson, and James H. Flaherty III, Deputy Attorneys
General, for Plaintiff and Respondent.
      In 2011, Yussef Yirish Tafich and a number of others were charged
with murder and kidnapping. While others went to trial, Tafich entered into
a plea bargain. In 2013, Tafich pleaded no contest to kidnapping (Pen.

Code,1 § 207, subd. (a)) and voluntary manslaughter (§ 192, subd. (a)). Tafich
also admitted that he and the codefendants inflicted great bodily injury on
the victim (§ 12022.7, subd. (a)). The remaining charges and allegations were
dismissed.
      Tafich was sentenced to a determinate term of 15 years eight months in
prison.
      In 2020, Tafich filed a petition for resentencing pursuant to section
1170.95. The trial court summarily denied the petition on the grounds that
the law, as in effect at the time, did not apply to persons who pleaded guilty
to manslaughter as lesser offenses of murder.
      Tafich appealed and this court affirmed the denial of the petition,
relying on the body of caselaw that held section 1170.95 and Senate Bill
No. 1437 (Stats. 2018, ch. 1015) (Senate Bill 1437) did not apply to cases such
as Tafich’s. (People v. Tafich (D078265, Aug. 31, 2021) [nonpub. opn.].)
      Tafich petitioned for review and the Supreme Court granted review and
remanded the case to this court to reconsider in light of the newly enacted
Senate Bill No. 775 (Stats. 2021, ch. 551) (Senate Bill 775), which became
effective January 1, 2022. We requested and received supplemental briefs on
the impact of Senate Bill 775 on this case. Having now reconsidered the case,
including the agreement of the parties that the case should be reversed and
remanded, we will reverse the order denying the petition for resentencing
and remand the matter to the superior court with directions to issue an order
to show cause and to conduct an evidentiary hearing on the petition.


1     All further statutory references are to the Penal Code.
                                       2
                                DISCUSSION
      Prior to the enactment of Senate Bill 775, the virtually unanimous body
of appellate opinion was that persons who pleaded guilty to manslaughter as
lesser offenses of murder were not eligible for resentencing under Senate
Bill 1437 and section 1170.95. (People v. Turner (2020) 45 Cal.App.5th 428,
431-441.) The Legislature’s stated purpose, in part, in enacting Senate
Bill 775 was to “clarify” that section 1170.95 could be applicable to
manslaughter convictions.
      In their supplemental briefs, the parties recognize the purpose of
Senate Bill 775 as it applies to this case. The Attorney General concedes the
statutory change requires that the order denying Tafich’s petition be
reversed, and the matter be remanded to the trial court. We agree with the
parties on the effect of the new legislation. We accept the Attorney General’s
concession.
                                DISPOSITION
      The order denying Tafich’s petition for resentencing under section
1170.95 is reversed. The matter is remanded to the superior court with
directions to issue an order to show cause and to conduct an evidentiary




                                       3
hearing as required by statute. We express no opinion regarding the
appropriate outcome of such hearing.




                                                             HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




GUERRERO, J.




                                       4